Citation Nr: 1038533	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain and degenerative joint disease of the left 
knee.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain and degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to February 
2004.

This matter is on appeal from a May 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  However, the Veteran has since relocated, and 
jurisdiction is currently with the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's left knee knee disability is manifested by x-
ray evidence of arthritis (degenerative joint disease) without 
evidence of subluxation, instability or laxity; moreover, flexion 
limited to 30 degrees, limitation of extension to 10 degrees, 
favorable ankylosis of the knee at full extension or in slight 
flexion between 0 and 10 degrees or severe recurrent subluxation 
or lateral instability has not been shown.

2.  The Veteran's right knee disability is manifested by x-ray 
evidence of arthritis (degenerative joint disease) without 
evidence of subluxation, instability or laxity; moreover, flexion 
limited to 30 degrees, limitation of extension to 10 degrees, 
favorable ankylosis of the knee at full extension or in slight 
flexion between 0 and 10 degrees or severe recurrent subluxation 
or lateral instability has not been shown. 

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 
5257, 5258, 5260, & 5261 (2010).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 
5257, 5258, 5260, & 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claim has been denied.  Therefore, based on the above, the Board 
finds that VA's duty to notify has been met in both timing and 
content.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, as well as all medical records from 
military hospitals that have treated the Veteran since his 
retirement from active duty.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  

Next, specific VA medical examinations pertinent to the issues on 
appeal were obtained in March 2006 and November 2007.  
Significantly, there is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected knees since the most recent VA examination, and 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds no 
indication that the Veteran has claimed that his bilateral knee 
disability has worsened since the November 2007 examination.  
Moreover, the most recent examination in November 2007 is 
considered adequate for rating purposes.  Specifically, the Board 
finds this VA examination report to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from him, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  Therefore, no additional 
development is required in this respect.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

Regarding knee claims, the VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23- 97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel also stated that, 
when a knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion limited 
to 60 degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Based on a March 2004 rating decision, the Veteran has been rated 
at 10 percent for each knee based on limitation of flexion under 
38 C.F.R. § 4.71a, DC 5260.  Therefore, the Board must next 
consider whether the Veteran is entitled to a separate 
compensable rating for limitation of extension in either knee or 
an increased rating based on limitation of flexion.  See 
VAOPGCPREC 09-04.

Accordingly, in this case, in order to warrant a compensable 
rating for arthritis of the either knee based on limitation of 
motion, the evidence must show: 
*	flexion limited to 30 degrees (20 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

First, the evidence does not indicate that a compensable rating 
is warranted based on limitation of extension.  Specifically, at 
his March 2006 VA examination, the Veteran exhibited 0 degrees of 
extension in both knees.  That is to say, he was able to fully 
extend both of his legs.  Additionally, there was no additional 
impairment following repetitive motion.  

Similarly, limitation of extension was not observed at a second 
VA examination in November 2007.  There, the Veteran again 
exhibited 0 degrees of extension without any apparent additional 
limitation due to pain or limitation following repetitive motion.  
Therefore, as extension limited to 10 degrees has not been shown 
in either knee throughout the course of the appeal, a separate 
compensable rating, much less a higher 20 percent rating 
(requiring extension limited to 15 degrees) is not warranted for 
either knee based on limitation of extension.  

Next, the Board considers whether a rating in excess of 10 
percent is warranted based on limitation of flexion.  However, an 
increased rating is not warranted as flexion limited to 30 
degrees was not observed in either knee.  Specifically, at his VA 
examination in March 2006, the Veteran exhibited 150 degrees of 
flexion in each knee, which denotes a full range of motion.  
There was also no decreased impairment of joint motion following 
repetitive motion in either knee.  

Additionally, at his second VA examination in November 2007, the 
Veteran exhibited 110 degrees of active flexion against gravity 
in his right knee, although pain was evidence at 70 degrees.  He 
also had 110 degrees of flexion against gravity in his left knee, 
with pain beginning at 80 degrees.  The Board recognizes that the 
Veteran is experiencing a functional limitation over and above 
his actual limitation due to pain in the joints.  However, when 
even presuming that the functional limitation of flexion in his 
right and left knee is 70 and 80 degrees, respectively, this 
functional limitation is not sufficiently severe so as to warrant 
a rating greater than what he is currently receiving for either 
knee.  Thus, since flexion in either knee is not limited to 30 
degrees, an increased rating is not warranted on this basis for 
either knee.  

In all cases, the Board has also considered a functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an evaluation for 
the Veteran's service-connected bilateral knee disability in 
excess of what is described above is not warranted on the basis 
of functional loss due to pain or weakness, as the Veteran's 
symptoms are contemplated by the ratings assigned.  

As noted, his November 2007 VA examination indicated that the 
Veteran's range of motion was to 70 and 80 degrees in his right 
and left knees, respectively.  These range of motion findings 
contemplated his maximum range due to pain.  Moreover, the 
examiner explicitly stated that there was no additional range of 
motion loss due to fatigue, lack of endurance, or incoordination.  
Activities such as shopping, feeding, bathing, grooming and 
dressing would have little to no adverse effect.  Put another 
way, the effect of this symptomatology is contemplated in the 
currently assigned disability evaluations.

There is also no basis for assigning a higher rating based on 
ankylosis.  Specifically, ankylosis was not observed on any 
occasion during various outpatient evaluations.  Moreover, it was 
also not observed at either the March 2006 or November 2007 VA 
examinations.  To the contrary, the Veteran consistently retained 
a measurable, albeit restricted, range of motion.  Therefore, an 
increased rating based on ankylosis is not for application.  

Finally, as discussed, a separate compensable rating may be 
assigned when there is evidence of instability of knee along with 
arthritis shown on X-ray and evidence of painful motion under 38 
C.F.R. § 4.59.  In order to warrant a compensable rating for 
instability of the knee, the evidence must show recurrent 
subluxation or lateral instability that is "slight" in nature 
(10 percent under DC 5257).  

However, a compensable rating is not warranted for either knee 
based on instability because, while the Veteran has complained of 
his knee giving way on occasion, instability was not observed 
upon examination.  Specifically, at an orthopedic consultation of 
the right knee in July 2005, he complained of peripatellar 
retinacular pain, but satisfactory strength and stability was 
observed upon examination.  

Additionally, in November 2005, the Veteran reported a history of 
falling, although he was able to catch himself, and he did not 
require the use of a cane and is able to walk over a mile each 
day.  Moreover, none of the 2005 treatment records from the 
Kenner Army Clinic indicated any knee complaints.  

Next, at his March 2006 VA examination, the Veteran complained of 
a locking knee once or twice annually, but did not complain of 
weakness or a history of giving way.  Additionally, a physical 
examination revealed a normal gait and shoe wear, and laxity was 
not observed in either knee.  

At his second VA examination in November 2007, the examiner 
recorded a history of instability and giving way in the right 
knee.  However, such symptomatology was not observed upon 
examination.  In fact, instability was not observed in either 
knee.  Moreover, the Veteran did not use a cane or other walking 
aid, and his gait was observed to be normal.  Finally, the 
remaining VA treatment records do not reflect any subsequent 
complaints of instability.  


Thus, while the Veteran has at times complained of his knees 
giving way, the totality of the evidence has not reflected 
instability to even a slight degree.  Moreover, the evidence does 
not indicate that his gait has been affected.  Therefore, a 
compensable rating is not warranted for either knee based on 
instability.

The Board has also considered the Veteran's statements that his 
disability is worse than the ratings he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a 
bilateral knee disability according to the appropriate diagnostic 
codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's knee disabilities has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the record reflects that the Veteran's employment 
as a business development contractor requires some walking and 
standing, but most of his employment appears computer based and 
relatively non-physical.  Additionally, at his VA examination in 
March 2006, he stated that he had never missed work due to his 
knee pain and is able to walk a mile before knee pain begins to 
increase.  Thus, the Board concludes that rating criteria 
reasonably describes his disability level and symptomatology, and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  

Overall, the Board determines that the Veteran's disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Again, the record shows that the Veteran is 
employed as business development contractor.  Therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to a service-connected disability 
has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

A rating in excess of 10 percent for patellofemoral pain and 
degenerative joint disease of the left knee is denied.  

A rating in excess of 10 percent for patellofemoral pain and 
degenerative joint disease of the right knee is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


